Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2006

Stolt Nielsen v. USA
Precedential or Non-Precedential: Precedential

Docket No. 05-1480




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Stolt Nielsen v. USA" (2006). 2006 Decisions. Paper 998.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/998


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 05-1480

                              STOLT-NIELSEN, S.A., et al.

                                            v.

                      UNITED STATES OF AMERICA, Appellant

           (U.S. District Court for the Eastern District of PA: No. 04-cv-00537)

Present:      AMBRO, Circuit Judge and RESTANI, Judge of International Trade

              Letter dated 03/24/06 construed as Motion by Appellant, USA, to Amend
              Opinion filed 03/23/06.


                                                 /s/ Aina R. Laws
Opinion filed 03/23/06                           Case Manager 267-299-4957

                                         ORDER

The foregoing motion is granted.




                                          By the Court,

                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: May 16, 2006

ARL/cc: JPF; JJP; JAB; ADB; IAC; CMC; GAD; JMG; RDL